 


109 HR 3946 IH: To provide a temporary waiver from certain transportation conformity requirements and metropolitan transportation planning requirements under the Clean Air Act and under other laws for certain areas in Louisiana affected by Hurricane Katrina, and for other purposes.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3946 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Baker (for himself, Mr. McCrery, Mr. Jefferson, Mr. Alexander, Mr. Jindal, Mr. Boustany, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide a temporary waiver from certain transportation conformity requirements and metropolitan transportation planning requirements under the Clean Air Act and under other laws for certain areas in Louisiana affected by Hurricane Katrina, and for other purposes. 
 
 
1.Clean air transportation conformity; temporary waiver for LouisianaNotwithstanding any other provision of law, until September 30, 2010, the provisions of section 176(c) of the Clean Air Act, and the regulations promulgated thereunder, shall not apply to transportation projects, programs, and plans (as defined in 40 C.F.R. Part 93, Subpart A) for the parishes of East Baton Rouge, West Baton Rouge, Livingston, Ascension, and Iberville, Louisiana. The preceding sentence shall not apply to the regulations under section 176(c)(4)(B)(i) of such Act relating to Federal and State interagency consultation procedures. 
2.Metropolitan planning requirements; temporary waiver for Louisiana areasNotwithstanding any other provision of law, until September 30, 2010, the provisions of sections 134(h)(1)(D), 134(i)(3), 134(i)(5), and 134(l)(1) of title 23 of the United States Code, and sections 5304(a)(1), 5305(c), and 5305(e)(1) of title 49 of the United States Code and the regulations promulgated thereunder, shall not apply to the Louisiana Capital Region Planning Commission.  
 
